Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (U.S Pub. No. 20120125354)
Regarding claim 1, Byrd ([0028] through [0036]) discloses a method of reducing the amount of at least matrix-bound NNK in tobacco material comprising the steps of: 
(a) providing tobacco material comprising at least matrix-bound NNK;
 (c) heating the tobacco material for 10 minutes (overlapping with the claimed range of at least 30 seconds) to a temperature of about 110 degrees Celsius (about 100 degrees Celsius makes greater than 115 degrees Celsius obvious because one of ordinary skill would reasonably expect the same results) in the presence of a liquid or steam [0007][0028] [0029].  Since the process conditions are overlapping with the claimed ranges, one of ordinary skill in the art at the time the invention was made would expect the release of at least a portion of the matrix-bound NNK from the insoluble tobacco matrix of the tobacco material. Furthermore, the disclosed range and the claimed range are close enough such that one skilled in the art would have expected them to have the same properties (see In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 2, Byrd discloses wherein the tobacco material can be placed in intimate contact with the solvent at a suitable temperature and for a suitable time period [0028].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the tobacco material that is in intimate contact with the solvent to a desired temperature (or to maintain the desired temperature). 
Regarding claim 5, Byrd discloses the tobacco material is tobacco leaf [0040]. 
Regarding claim 6, Byrd discloses the tobacco material is heated in the presence of water [0027] [0028].
Regarding claim 7, , it would have been obvious to one of ordinary skill in the art at the time the invention was made that there is a presence of pressurized steam and/or superheated steam to heat the tobacco material since Byrd discloses temperature of about 110 degree Celsius (in the case wherein the solvent can be water [0007]).
Regarding claim 8, Byrd discloses a tobacco material obtained or obtainable by the method of claim 1 (Abstract and ([0028] through [0036])).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (U.S Pub. No. 20120125354) in view of Zimmermann (U.S Pub. No. 20080178894)
Regarding claims 3-4, Byrd ([0028] through [0036]) discloses a method of reducing the amount of at least matrix-bound NNK in tobacco material comprising the steps of: 
(a) providing tobacco material comprising at least matrix-bound NNK;
 (c) heating the tobacco material for 10 minutes (overlapping with the claimed range of at least 30 seconds) to a temperature of about 110 degrees Celsius (about 100 degrees Celsius makes greater than 115 degrees Celsius obvious because one of 
and (f) identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco material [0031] and [0033].
Byrd discloses removing TSNA (NNK) is removed but does not expressly discloses washing the extract with a second aqueous solution or solvent.  Zimmermann discloses washing the extract with water, steam and or solvent to purify the extract [0055].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to run the aqueous extract of Byrd through a solvent wash as taught by Zimmermann.
Claims 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (U.S Pub. No. 20120125354) as applied to claim 1 above and further in view of White (U.S Patent No. 5060669).
Regarding claims 16-20, Byrd discloses heating the tobacco material for 10 minutes (overlapping with the claimed range of at least 30 seconds) to a suitable temperature and the temperature can vary with preferred temperature of about 110 degrees Celsius in the presence of a liquid or steam; wherein the temperature is advised to be relatively low to prevent or reduce volatilization of flavorful compounds . 
Claims 1-2, 5-8 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (U.S Pub. No. 20120125354) in view of White (U.S Patent No. 5060669). 
Regarding claim 1, Byrd ([0028] through [0036]) discloses a method of reducing the amount of at least matrix-bound NNK in tobacco material comprising the steps of: 
(a) providing tobacco material comprising at least matrix-bound NNK;
 (c) heating the tobacco material for 10 minutes (overlapping with the claimed range of at least 30 seconds) to a suitable temperature and the temperature can vary with preferred temperature of about 110 degrees Celsius in the presence of a liquid or steam; wherein the temperature is advised to be relatively low to prevent or reduce volatilization of flavorful compounds [0007][0028] [0029].  Byrd does not expressly disclose a temperature that will cause the undesired taste characteristics of the tobacco composition.  White discloses that it is more desirably for tobacco composition to be 
Furthermore, since the process conditions are overlapping with the claimed ranges, one of ordinary skill in the art at the time the invention was made would expect the release of at least a portion of the matrix-bound NNK from the insoluble tobacco matrix of the tobacco material. The disclosed range and the claimed range are close enough such that one skilled in the art would have expected them to have the same properties (see In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
and (f) identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco material [0031] and [0033].
Regarding claim 2, Byrd discloses wherein the tobacco material can be placed in intimate contact with the solvent at a suitable temperature and for a suitable time period [0028].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the tobacco material that is in intimate contact with the solvent to a desired temperature (or to maintain the desired temperature). 
Regarding claim 5, Byrd discloses the tobacco material is tobacco leaf [0040]. 

Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made that there is a presence of pressurized steam and/or superheated steam to heat the tobacco material since White discloses temperature of above 120 degree Celsius and the pressure can range from 20 psig to 500 psig (column 5, lines 42-46) (White also shows the presence of water in moist tobacco as shown in fig. 1).
Regarding claim 8, Byrd discloses a tobacco material obtained or obtainable by the method of claim 1 (Abstract and ([0028] through [0036])).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrd et al. (U.S Pub. No. 20120125354) in view of White (U.S Patent No. 5060669) as applied to claim 1 above and further in view of Zimmermann (U.S Pub. No. 20080178894).
Regarding claims 3-4, Byrd discloses removing TSNA (NNK) is removed but does not expressly suggests washing the extract with a second aqueous solution or solvent.  Zimmermann discloses washing the extract with water, steam and or solvent to purify the extract [0055].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to run the aqueous extract of Byrd through a solvent wash as taught by Zimmermann.
Claims 1-2, 5-8 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (U.S Patent No. 5060669) in view of Byrd et al. (U.S Pub. No. 20120125354). 
Regarding claims 1, 5 and 16-20, White discloses a method of treating tobacco material comprising the steps of: 

 (c) heating the tobacco material for 10 minutes (column 2, lines 28-32) to a temperature of about 120 degrees Celsius to below about 200 degree Celsius (column5, lines 7-16) in the presence of a liquid or steam (see fig. 1, by reference signs 35-38) within the claimed ranges of time and temperatures.
Furthermore, since the process conditions are overlapping with the claimed ranges, one of ordinary skill in the art at the time the invention was made would expect the release of at least a portion of the matrix-bound NNK from the insoluble tobacco matrix of the tobacco material. The disclosed range and the claimed range are close enough such that one skilled in the art would have expected them to have the same properties (see In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
White does not expressly disclose a step of identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco.  Byrd discloses a step of identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco material [0031] and [0033].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made add the identifying step as taught by Byrd; Byrd discloses that it is desirable to reduce the level of NNK in tobacco material.

Regarding claim 6, White discloses the tobacco material is heated in the presence of water (by reference signs 35-38 of fig. 1).  Byrd also discloses the tobacco material is heated in the presence of water [0027] [0028].
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the heat treatment has the presence of superheated steam or saturated steam because White discloses aqueous liquid and the presence of water (by references 35-38 of fig. 1) in the tobacco material wherein the heat treatment has a high pressure (column 5, lines 42-46) and high temperature (above 120 degree Celsius).
Regarding claim 8, White discloses a tobacco material is obtained by the method of claim 1 (Abstract).
Claims 3-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White (U.S Patent No. 5060669) in view of Byrd et al. (U.S Pub. No. 20120125354) and further in view of Zimmermann (U.S Pub. No. 20080178894).
Regarding claims 3-4, White discloses a method of treating tobacco material comprising the steps of: 

 (c) heating the tobacco material for 10 minutes (column 2, lines 28-32) to a temperature of about 120 degrees Celsius to below about 200 degree Celsius (column5, lines 7-16) in the presence of a liquid or steam (see fig. 1, by reference signs 35-38) within the claimed ranges of time and temperatures.
Furthermore, since the process conditions are overlapping with the claimed ranges, one of ordinary skill in the art at the time the invention was made would expect the release of at least a portion of the matrix-bound NNK from the insoluble tobacco matrix of the tobacco material. The disclosed range and the claimed range are close enough such that one skilled in the art would have expected them to have the same properties (see In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
White does not expressly disclose a step of identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco.  Byrd discloses a step of identifying tobacco material in which at least matrix-bound NNK has been released from the tobacco material [0031] and [0033].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made add the identifying step as taught by Byrd; Byrd discloses that it is desirable to reduce the level of NNK in tobacco material.
.
Response to Arguments
Applicant's arguments filed 12/19/2020 have been fully considered but they are not persuasive.
Applicant essentially argues that although Byrd discloses heating the tobacco material for 10 minutes at temperature of about 100 degree Celsius which the Examiner asserts overlaps with “at least 30 seconds” and “greater than 115 degree Celsius”, Byrd is generally concerned with removal of BaP and further process of HPLC to further remove a matrix-bound NNK.  This argument is not persuasive because although Byrd discloses further process of HPLC to further remove NNK, the process conditions are overlapping with the claimed ranges, one of ordinary skill in the art at the time the invention was made would expect the release of at least a portion of the matrix-bound NNK from the insoluble tobacco matrix of the tobacco material; mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (see In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)). Furthermore, the disclosed range and the claimed range are close enough such that one skilled in the art would have expected them to have the same properties (see In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claims 3-4, Applicant essentially argues that Zimmermann teaches washing the column (that used to remove TSNA) with an aqueous solvent for regenerating the column and not the TSNA from the extract.  This argument is not persuasive because since the solvent can regenerate the column that used to remove TSNA, it would be expected to remove TSNA from the extract as well.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case:
Byrd does not expressly disclose a temperature that will cause the undesired taste characteristics of the tobacco composition.  White discloses that it is more desirably for tobacco composition to be heat treated below about 200 degree C in order to avoid undesirable formation of components which are deleterious to the taste characteristics of the tobacco composition (column 5, lines 7-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the temperature can varied up to about 200 degree C before the taste characteristics of tobacco composition is considered undesirable.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747